Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Marshall Deshun Parker, Appellant                      Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 13-
 No. 06-14-00238-CR         v.                          0417X). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment of
the court below. However, we find there was partial error in the judgment of the court below.
Therefore, we modify the trial court’s judgment to delete the assessment of attorney fees. As
modified, we affirm the judgment of the trial court.
       We note that the appellant, Marshall Deshun Parker, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED JUNE 4, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk